733 N.W.2d 397 (2007)
478 Mich. 938
In re Suavé Alexander STEPHENS, Zavonte Martell Stephens, and Raymoni Love Sturgis, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Jennifer Sabrinia Stephens, a/k/a Jennifer Sabrina Stephens, Respondent-Appellant, and
Urian Ramon Sturgis, Respondent.
In re Raymoni Love Sturgis, Minor.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Urian Ramon Sturgis, Respondent-Appellant, and
Jennifer Sabrinia Stephens, a/k/a Jennifer Sabrina Stephens, Respondent.
Docket Nos. 134094, 134095. COA Nos. 271015, 271016.
Supreme Court of Michigan.
June 29, 2007.
On order of the Court, the application for leave to appeal the March 29, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.